ACCEPTED
                                                                                                     03-15-00561-CR
                                                                                                             8022847
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                               11/30/2015 7:21:25 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                                   CAUSE NO.            03-15-00561

GARY RICHARD STIER                           *                  IN THE COURT OF APPEALS
                                                                                FILED IN
         Appellant                            *                          3rd COURT OF APPEALS
                                              *                               AUSTIN, TEXAS
VS.                                           *                          11/30/2015 7:21:25 PM
                                                                THIRD DISTRICT
                                              *                              JEFFREY D. KYLE
THE STATE OF TEXAS                            *                 AUSTIN, TEXAS Clerk

              MOTION FOR EXTENSION OF TIME TO FILE LATE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       Now Comes GARY RICHARD STIER, Appellant, by and through their attorney of

record, who requests that the Court grant an extension oftime to file Appellant's Brief and in

support shows as follows:

                                                  I.

       The deadline for filing Appellant' s Briefwas on October 30, 2015 .

                                                  II.

       Appellant is requesting an extension of seven days to complete Appellant' s Briefbecause

counsel for Appellant had experienced flooding in his law office that made practice difficult at or

near October 30, 2015 , the date ofthe filing. A portion ofwork on the appeal had been lost.

Appellants' counsel needs more time to complete the brief. No requests for other extensions

have been filed by Appellants to date.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests an extension until

December 7, 2015 .
                                                    Respectfully submitted,




                                                    Cliff McCormack
                                                    Attorney for Appellant
                                                    174 S. Guadalupe, Suite 106
                                                    San Marcos, Texas 78666
                                                    Telephone: 512-353 -3803
                                                    Fax: 512-353-7483
                                                    cliffwmccormack@gmail.com
                                                    SBN 00792683


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion has been delivered to Kathryn Scales
via email on November 30, 3015 .




                                               2